FILED

UNITED STATES DISTRICT COURT  1 9 2012
FOR THE DISTRICT OF COLUMBIA Ccc';::’r" § gfagkru
MARIE GABRIELLE NOUTAT, ) annum
Plaintiff, §
v_ § Civil Action No.  0
CYNTHIA BASNIGHT, §
Defendant. §

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed in forma
pauperis and her pro se complaint. The application will be granted, and the complaint will be
dismissed.

On November 22, 2011, the plaintiff was involved in a motor vehicle accident allegedly caused
by the defendant. The plaintiff demands an award of $4466.90, the estimated cost for repairs to her
vehicle.

Federal district courts have jurisdiction in civil actions arising under the Constitution, laws or
treaties of the United States. See 28 U.S.C. § 133 l. ln addition, federal district courts have jurisdiction
over civil actions where the matter in controversy exceeds $75,000, and the suit is between citizens of

different states. See 28 U.S.C. § l332(a). This complaint neither states a federal claim nor establishes

diversity of citizenship of the parties. Accordin; ~
matter jurisdiction. An Order consistent w` 4

dismiss this action for lack of subject

   
 
 

. » um Opinion is issued separately.

DATE:
§ _ /% f ‘ 2 Unitec{States District Judge